DETAILED ACTION

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Response to Amendment
Applicant’s response to the last Office Action, filed on 02/22/2021 has been entered and made of record. 
Rejection under 35 USC 112(b) is withdrawn in view of claims amendments.

Response to Arguments
Applicant's arguments filed on 02/22/2021 have been fully considered but they are not persuasive.
In response to the newly amended claim language Examiner note that Shotton teaches that the identified two-dimensional probability maps represent a relative position of the at least one targeted point, and ¶ 0112 teaches generating silhouette images and ¶ 0114 teaches assigning probability maps to targeted points/body parts within the generated images. These probability maps represent relative positions of the targeted points.
In response to the Applicant’s arguments regarding the Jain reference, Examiner Jain notes that the Jain reference teaches a system for using a neural network to learn and detect human body parts in an image, see pg. 3, last two paragraphs.) The Jain reference is added to show obviousness of detecting human body parts in an image with a neural network. The Shotton reference teaches that said detected body parts are mapped using probability maps. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986). The test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art. See In re Kahn, 441 F.3d at 987-88; In re Young, 927 F.2d 588, 591 (Fed. Cir. 1991); and In re Keller, 642 F.2d 413, 425 (CCPA 1981).
It would have been obvious to one of ordinary skill in the art to have combined Shotton’s machine-learning based body part detector with Jain machine-learning based body part detector (which explicitly teaches using a neural network). Shotton teaches a machine learning system to learn body parts and determine probability maps describing the body parts. The machine learning system trains the probability map classifier to assign body parts to the image based on a training dataset of similar body part images. Shotton does not explicitly states that its machine-learning technique is a neural network. Jain is a system for using a neural network to learn and detect human body parts in an image. The combination constitutes the repeatable and predictable result of simply applying Jain’s teachings here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no 

Positive Statement 
The claims are directed towards identifying two-dimensional existence probability maps in different projections using a neural network obtained from learning images and their respective two-dimensional probability maps in the plurality of projection directions in advance and synthesizing them to identify a three-dimensional position. Thus the claims require specific teachings related to the implementation of a neural network algorithm based on advance learning of the learning images and two-dimensional probability maps. Such action does not describe a concept similar to those found by the courts to be abstract, such as an idea itself (standing alone), a mathematical relationship, or a merely routine computer implementation of an abstract idea. In contrast, the invention claimed here is directed towards implementation of a neural network algorithm based on advance learning to determine two-dimensional probability maps and synthesize them to identify a three-dimensional position, a concept inextricably tied to computer technology, and overcomes a problem specifically arising in the realm of computer-based target point estimation. Accordingly, the claims are found to be eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shotton (US PGPub 2011/0210915) in view of Jain (“Learning Human Pose Estimation Features with Convolutional Networks”)
Regarding claim 1, Shotton discloses an information processing apparatus comprising:
a targeted point estimation unit configured to identify two-dimensional probability maps indicating existence probabilities of at least one targeted point in each projection direction of a plurality of projection directions, on a basis of an input image, by using a machine learning network obtained from learning images and their respective two-dimensional probability maps in the plurality of projection directions in advance; (Shotton teaches a system for human body pose estimation that generates silhouette images from multiple views and synthesizes them to form a volumetric image. ¶ 0112 teaches generating silhouette images and ¶ 0114 teaches assigning probability maps to the generated images. ¶ 0117 teaches this process for multiple images at different locations and with different projections. ¶ 0103 teaches inputting pose images into a 
and a synthesis unit configured to identify a three-dimensional position of the targeted point on a basis of the two-dimensional probability maps in the plurality of projection directions. (¶ 0118-0120 teach identifying a three-dimensional volumetric images from the multiple probability maps and silhouette images.)
wherein the identified two-dimensional probability maps represent a relative position of the at least one targeted point, and (As above, ¶ 0112 teaches generating silhouette images and ¶ 0114 teaches assigning probability maps to targeted points/body parts within the generated images. These probability maps represent relative positions of the targeted points.)
wherein the targeted point estimation unit and the synthesis unit are each implemented via at least one processor. (¶ 0052)
In the field of body part detection Jain teaches that said machine-learning network is a neural network. (Jain is a system for using a neural network to learn and detect human body parts in an image, see pg. 3, last two paragraphs.)
It would have been obvious to one of ordinary skill in the art to have combined Shotton’s machine-learning based body part detector with Jain machine-learning based body part detector (which explicitly teaches using a neural network). Shotton teaches a machine learning system to learn body parts and determine probability maps describing the body parts. The machine learning system trains the probability map classifier to 
Regarding claim 2, the above combination discloses an information processing apparatus according to claim 1, wherein the targeted point estimation unit identifies the two-dimensional probability maps on a basis of probability maps associated with the learning images similar to the input image. (As above, ¶ 0103 describes training the probability map classifier to assign body parts to the image based on a training dataset of similar body part images.)
Regarding claim 5, the above combination discloses the information processing apparatus according to claim 1, wherein the synthesis unit acquires a two-dimensional position having a maximum value, from the two-dimensional probability map in each projection direction, and identifies the three-dimensional position of the targeted point on a basis of the two-dimensional position in each projection direction. (¶ 0115-0116 uses the probability distribution of pixels in the two dimensional images using only the pixels which pass the test at Fig. 11 to include only maximum body part probabilities. From there the centroid of each body part is determined as are its coordinates. Also see ¶ 0120 regarding the determined three-dimensional position of the body parts.)
claim 10, the above combination discloses the information processing apparatus according to claim 1, further comprising: a display control unit configured to cause a marker indicating the targeted point, to be displayed in a size corresponding to the three-dimensional position of the targeted point, wherein the display control unit is implemented via at least one processor. (¶ 0032, 0130 teach assigning markers of the body parts to a body in a canonical pose, sized according to the determinations of the system. ¶ 0066 teaches a display. Also see ¶ 0052)
It would have been obvious to one of ordinary skill in the art to have used Shotton’s display to display a body pose Shotton generates. This encompasses simply using a display as intended. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.)
Claim 11 is the method corresponding to claim 1. Shotton teaches a processor at ¶ 0051. Remaining limitations are rejected similarly. See detailed analysis above.   
Claim 12 is the computer-readable recording medium corresponding to claim 1. Shotton teaches a computer at ¶ 0051 and computer readable media at ¶ 0082. Remaining limitations are rejected similarly. See detailed analysis above.   
Regarding claim 13, the above combination discloses the information processing apparatus according to claim 1, wherein the at least one targeted point includes a plurality of targeted points, and wherein the identified two-dimensional probability maps represent relative positions of the plurality of targeted points. (As above, ¶ 0112 teaches generating silhouette images and ¶ 0114 teaches assigning probability maps to a 

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shotton (US PGPub 2011/0210915) in view of Jain ("Learning Human Pose Estimation Features with Convolutional Networks”) and Kadambi (US PGPub 2016/0261844).
Regarding claim 6, the above combination discloses the processing apparatus according to claim 1, but not the remaining limitations.
In the field of 3D imaging Kadambi teaches that the input image includes at least one of a polarization image or a normal line image. (Abstract, “A 3D imaging system uses a depth sensor to produce a coarse depth map, and then uses the coarse depth map as a constraint in order to correct ambiguous surface normals computed from polarization cues.”)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s 3D imaging with Kadambi’s 3D imaging (which explicitly teaches using polarization). The combination constitutes the repeatable and predictable result of simply applying Kadambi’s teachings for integrating image polarization information into 3D image processing. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 7, the above combination discloses the information processing apparatus according to claim 6, wherein the input image includes polarization images in 
Regarding claim 8, the above combination discloses the information processing apparatus according to claim 6, wherein the targeted point is a point included in an object included in the input image, wherein the input image further includes a depth image, and wherein the targeted point estimation unit identifies each two dimensional probability map on a basis of the depth image, and a detection result of the object that is based on the at least one of the polarization image or the normal line image. (Both Shotton (¶ 0047) and Kadambi (¶ 0056) teach using a depth image in conjunction with their techniques.)
Regarding claim 9, the above combination discloses the information processing apparatus according to claim 1, wherein the input image is obtained on a basis of sensing from one direction. (See Kadambi Fig. 1B)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661        

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661